ON MOTION TO MODIFY JUDGMENT.
I concurred in the original opinion as filed, and the judgment of absolute ouster therein prescribed. I see no reason now to depart from that opinion upon the motion to modify the opinion to the extent of making the ouster conditional. That the defendants are guilty there can be no doubt. Courts are not blind as the bats of the air. They are entitled to draw inferences from undisputed facts before them. The intention of the parties to do an unlawful act is not often disclosed by the language used. On the contrary they usually try to hide the intent by their language and acts. But like sentinels in the forest there will be found (unintentionally left) earmarks which point to the real intent and purpose. That these parties are guilty is apparent from the "holier-than-thou" language used in the Preamble and the Articles of Association. It requires no peculiar gift of insight to read these documents and between the lines find written in red letters the guilt of respondents.
The high sounding language of these two instruments is but a gilded garment to hide a cloven hoof. They never consulted counsel (eminent or otherwise) in good faith. Their purpose was to violate the law, but to so *Page 571 
cover the tracks as to escape results, if a day of reckoning came, as it has come. Who, before this, ever heard of a necessity to form an organization to eliminate alleged evil practices of the members of such proposed organization? If lumbermen were guilty of petty thefts in the way of short measures, and substitution of grades, they would soon eliminate themselves from business by their own conduct. The law afforded the public all necessary redress for such conduct. The very declared purposes of this organization (gilded by studied use of words as they are) bespeak an organization founded in bad faith and for wrongful ends. Not only this, but each of respondents went into the organization with full knowledge of its real purposes, i.e. the stifling of substantial competition, and filching the pockets of the general public by fixing prices. Honest, law-abiding business men need no such organizations in order to conduct a legitimate business. The real intent and purposes of the organization are as clear as the noon-day sun. The respondents knowingly entered into the unlawful agreement, and should abide the consequences of their deliberate act. All this appears from the contract itself, and the reading of evidence aliunde is not necessary.
It is urged that this court has heretofore adopted the plan of a suspended ouster. This is true. In the Polar Wave Ice Company case, the writer hereof undertook to assign our reasons for that course. To us the reasons seemed to be sound, but conditions have changed. A great war has come and gone, and with this period the spirit of combines, price-fixing and profiteering has grown, so that now (if current events can be read aright) every branch of commercial business is infected. Within an hour's ride from this temple of justice a producer sold the hide of a calf, and wanting a measly pair of half-soles for his hard worn shoes had to add fifteen cents to the price of the hide to buy the half-soles. We have tried out the suspended ouster, and in the face of our judgments unlawful combinations are holding orgies of profiteering by price fixing and otherwise, throughout the State. Need we cite current events? What these *Page 572 
are is known by all, and courts are presumed to know such current history. It is true, in the language of the opinion in this case, "that we should exercise the full force of the law, and where we find a corporation guilty, put that corporation out of business for all time."
Where corporations deliberately form another corporation for the purpose of fixing prices and curtailing competition, it is time to stop their existence in view of our past experiences with conditional ousters. They have not proven to be a deterrent, as we thought. The Federal Government has been forced to handle at least one of our conditionally ousted corporations. Without further elaboration, I am against the modification of our present judgment, and vote to overrule the motion to modify. These views have the approval of Woodson, C.J.